Citation Nr: 1709227	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  14-20 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for polycythemia, to include as secondary to Agent Orange exposure, contaminated groundwater, lead ammunition, and service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	James M. McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to March 1970.

These matters came before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office.

In May 2015, the Veteran testified at a videoconference hearing before the undersigned at the Salt Lake City RO; a transcript of that hearing is of record.  The Board previously remanded this matter in June 2015 and March 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has polycythemia which was caused by exposure either to Agent Orange in Vietnam, contaminated groundwater, lead ammunition, or his service-connected diabetes mellitus.  The Veteran and his representative stated at the Board hearing that while stationed at Fort Devens, the Veteran was exposed to water contaminated with arsenic and that he was exposed to toxic ammunition lead.  05/19/2015 Virtual VA, Hearing Transcript at 4.  The Veteran stated that due to this disorder, he has to wear an oxygen mask throughout the day and that without it, he loses strength and might pass out.  Id. at 5.

In March 2016, this matter was remanded to afford the Veteran a VA examination to address whether the Veteran's polycythemia could be related to contaminated groundwater or lead ammunition; the effects of Agent Orange in general, and whether his diabetes mellitus could have aggravated his polycythemia.

In September 2016, the Veteran underwent a VA examination.  The examiner noted that the Veteran's in-service work history does not support significant industrial exposures to lead, asbestos or benzene during his time in service.  The examiner stated that the 2008 EPA article regarding arsenic at Ft. Devens identified a risk to aquatic life, not to persons living on the base.  The examiner stated that there was no evidence in the article to suggest a military officer working in an office on base (as was the Veteran) would be at increased risk of exposure to arsenic.  There was no evidence found in review of the records or in the Veteran's medical history during his exam to suggest he was ever over exposed to lead.  09/01/2016 VA Examination.  

Such opinion does not adequately address the Veteran's assertions of exposure to toxic ammunition lead.  The examiner's statement pertaining to no medical history that he was ever exposed to lead does not adequately address the Veteran's lay contentions of lead exposure.  Thus, an addendum opinion should be sought as to whether his polycythemia is due to lead exposure.  A determination should be made by the examiner as to whether a heavy metals screening is warranted.  See May2015 transcript at 9 (requesting a VA Medical Center heavy metals lab test to be arranged due to the Veteran's verified exposure).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the September 2016 VA examiner (or another qualified examiner if the September 2016 VA examiner is unavailable) provide an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's polycythemia and its likely underlying cause, hypoxemia, is related to exposure to lead ammunition during active service. 

Additionally, a determination is to be made by the clinician as to whether a heavy metals examination would be of assistance in proffering an opinion.  If the clinician concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A comprehensive rationale should accompany any opinion provided.  If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

2.  After the above development has been completed, as well as any additionally indicated development, readjudicate the issue.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON THE NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



